La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
La Administración de Terrenos de Puerto Rico (en ade-lante la Administración) presentó ante la Junta de Plani-ficación (en adelante la Junta), recurrida, una consulta para la ubicación de un proyecto de urbanización residen-cial de interés social. Dicho proyecto se desarrollaría en una finca con cabida de 82.63 cuerdas localizada en el barrio Espinosa de Vega Alta. La Junta aprobó la consulta el 8 de diciembre de 1976.
El 17 de julio de 1977, la Administración presentó el desarrollo preliminar de dicho proyecto ante la Adminis-tración de Reglamentos y Permisos (en adelante A.R.Pe.). El 18 de noviembre de 1977, A.R.Pe. aprobó el desarrollo preliminar; no obstante, estableció un requerimiento de re-serva para una futura avenida. En particular, reservó una franja de terreno de aproximadamente 1.32 cuerdas, pro-piedad de Aner Investment Corporation (en adelante Aner), peticionaria.
El referido predio de terreno ha permanecido reservado desde esa fecha. No obstante, el 16 de febrero de 1995 el Ledo. Erasmo Don Zabala, Presidente de Aner, le solicitó al *246Municipio de Vega Alta, a través de su Alcalde, la adquisi-ción o la liberación del inmueble. El 1ro de marzo reiteró su solicitud mediante carta certificada con acuse de recibo. Posteriormente, el 10 de julio de 1995, el licenciado Don Zabala les solicitó a la Presidenta de la Junta, al Secreta-rio de Transportación y Obras Públicas y nuevamente al Alcalde de Vega Alta, la adquisición del predio de terreno al amparo de la Ley de Expropiación Forzosa, Ley Núm. 46 de 26 junio de 1987 (32 L.P.R.A. see. 2923-2927).
El 8 de noviembre de 1995, la Junta emitió una resolu-ción mediante la cual denegó la solicitud de Aner. Indicó que no procedía la liberación del predio de terreno porque, de acuerdo con las definiciones de la Ley Núm. 46, supra, sobre éste había recaído una reserva para vía pública y no una afectación.(1) Denegada la reconsideración, Aner acu-dió mediante un recurso de revisión al Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan (en ade-lante el Tribunal de Circuito), quien confirmó la resolución de la Junta. (2)
Inconforme, Aner recurre ante nos con los señalamien-tos de error siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que es de aplicación al caso de autos la Ley Núm. 46 del 26 de jimio de 1987.
*247Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que en el caso de autos presenta una situación donde se reclama tardíamente un derecho adquirido durante la vigen-cia de la Ley Núm. 2 del 29 de enero de 1979.
Erró el Honorable Tribunal de Circuito de Apelaciones al aplicar motu proprio la defensa de prescripción extintiva en el caso de autos.
Por estar íntimamente relacionados discutiremos con-juntamente los señalamientos de error 1 y 2. Para disponer de éstos es preciso determinar cuál es la ley que debe apli-carse a los hechos que hoy nos ocupan.
hH
Sabido es que el derecho al disfrute de la propiedad, aunque fundamental y de génesis constitucional, no es absoluto. La Asamblea Legislativa puede limitarlo en aras del bienestar general, ya que “el Estado tiene un poder inherente para realizar actos que promuevan la salud, la seguridad y el bienestar de la comunidad mediante reglamentación razonable que limite el uso de una propiedad”. Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593, 603 (1993). Véanse, además: Velázquez Velázquez v. E.L.A., 135 D.P.R. 84 (1994); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991). Como ejemplo de lo anterior, tenemos la facultad del Estado para expropiar propiedad privada para fines públicos, ya sea instando una acción de expropiación, imponiendo restricciones mediante reglamento o incautándose físicamente de una propiedad. Ahora bien, dicha facultad está limitada por la exigencia de que el inmueble expropiado sea para un fin público, el cual conlleve la obligación de pagar una justa compensación. Véanse: el Art. II, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1; Hampton Development Corp. v. E.L.A., 139 D.P.R. 877 (1996); Velázquez Velázquez v. E.L.A., supra, pág. 9; Culebra Enterprises Corp. v. E.L.A., supra, pág. 952.
*248De otra parte, se ha instituido la acción de expropiación forzosa a la inversa para aquellos casos excepcionales de ocupación física, incautación de un derecho real o restricciones a la propiedad mediante reglamento, sin que el Estado haya presentado previamente la acción de expropiación ni consignado una justa compensación. El pleito de expropiación a la inversa se insta por el titular contra el Estado para obtener la compensación a que tiene derecho. Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935 (1997), y casos allí citados; Hampton Development Corp. v. E.L.A., supra.
Hemos resuelto, además, que un titular puede reclamarle al Estado los daños y perjuicios procedentes de la incautación física o reglamentaria de su propiedad. En Culebra Enterprises Corp. v. E.L.A., supra, pág. 946, se presentó una demanda denominada “expropiación forzosa a la inversa”. No obstante, los demandantes sólo reclamaron resarcimiento por los daños y perjuicios sufridos como resultado de las clasificaciones de zonificación impuestas sobre sus terrenos por la Junta de Planificación. Resolvimos que el término prescriptivo para presentar una acción de daños y perjuicios contra el Estado, consecuencia de restricciones a la propiedad mediante reglamento, es un (1) año. Este comienza a transcurrir desde que se libera la propiedad de las restricciones o, como máximo, después del octavo año de reserva.
En Velázquez Velázquez v. E.L.A., supra, el Estado de-molió la vivienda en la cual residía el demandante porque estaba localizada en la periferia de un área en la que había ocurrido un deslizamiento de terreno. (3) Cuatro (4) años después, el demandante reclamó indemnización por la pér-dida de la vivienda destruida, es decir, por los daños sufridos. Resolvimos que se trataba de una acción de ex-propiación forzosa a la inversa en su modalidad de incau-*249tación física de la propiedad, a la que también le aplicaba el término prescriptivo de un (1) año establecido en Culebra Enterprises Corp. v. E.L.A., supra.
Es menester aclarar, no obstante, que los pronunciamientos anteriormente esbozados sólo aplican a aquellas reclamaciones en las que un titular solicita como único remedio el resarcimiento por los daños y perjuicios procedentes de la incautación física o reglamentaria de su propiedad. No debe interpretarse que hemos establecido el plazo de un (1) año como el término prescriptivo para ins-tar una acción de expropiación forzosa a la inversa o como el plazo máximo para solicitar a la agencia con jurisdicción que libere una propiedad de todo gravamen.
HH L_J
No obstante su poder inherente para limitar el uso de una propiedad privada, el Estado no puede privar a un titular del libre disfrute de su derecho propietario por un periodo de tiempo irrazonable. Por esa razón, la Asamblea Legislativa aprobó la Ley Núm. 2 de 29 de enero de 1979 (32 L.P.R.A. ants. sees. 2921-2922), y estableció un periodo máximo razonable de tiempo, de ocho (8) años, durante el cual el Estado puede reservar una propiedad inmueble privada para la consecución de un fin público.(4) Hampton Development Corp. v. E.L.A., supra, pág. 896. Mediante el referido estatuto la Asamblea Legislativa pretendió
... adoptar una regla uniforme, consistente e indiscriminato-ria, mediante la cual se salvaguarde el derecho constitucional al libre disfrute de la propiedad y se garantice un balance ade-cuado a las partes en lo que respecta a los intereses de cada *250cual.. Exposición de Motivos de la Ley Núm. 2 (1979 Leyes de Puerto Rico 5, 6-7).
Sobre este particular hemos expresado que, mediante el establecimiento de una regla uniforme, el Estado cuenta con tiempo suficiente para decidir el destino o uso que le dará a la propiedad reservada, "sin limitar ad perpetuara e irrazonablemente los derechos del dueño afectado”. Culebra Enterprises Corp. v. E.L.A., supra, pág. 955.
La Ley Núm. 2, supra, fue derogada por la Ley Núm. 46, supra. Esta última, sin embargo, mantuvo el término de ocho (8) años establecido por su antecesora como término máximo para la afectación de propiedad privada. (5) Los estatutos, no obstante, difieren en cuanto al momento en el que comienza a transcurrir dicho plazo. Al amparo de la citada Ley Núm. 2 éste se computaba a partir de la declaración de reserva para uso público. Art. 2 de la Ley Núm. 2 (32 L.P.R.A. ant. see. 2922). A tenor con la citada Ley Núm. 46, el plazo comienza a contar a partir de la fecha en la que se deniega todo uso productivo de la propiedad. Art. 4 de la Ley Núm. 46 (32 L.P.R.A. see. 2926). De otra parte, la Ley Núm. 2, supra, disponía expresamente que en los casos de propiedades reservadas para uso público con anterioridad a su vigencia, el término de ocho (8) años comenzaría a transcurrir a partir de la aprobación de esta ley, es decir, a partir de 29 de enero de 1979.(6) Por *251el contrario, la Ley Núm. 46, supra, nada dispuso en rela-ción con aquellos terrenos reservados antes de su aproba-ción, es decir, durante la vigencia de la Ley Núm. 2, supra.
Tanto la Ley Núm. 2, supra, como la citada Ley Núm. 46, disponen que transcurrido el periodo de ocho (8) años, el dueño del predio reservado puede requerirle a la agencia con jurisdicción que proceda a adquirirlo dentro de los noventa (90) días siguientes a la fecha de la solicitud. Si la agencia no lo compra, el dueño puede requerirle que lo releve de todo gravamen. Ahora bien, si posteriormente el Estado necesita adquirir los terrenos liberados, tiene que proceder mediante negociación o expropiación. Art. 2 de Ley Núm. 2, supra; Art. 5 de la Ley Núm. 46 (32 L.P.R.A. sec. 2927).(7)
Tras examinar las disposiciones de ambos estatutos, en armonía con sus respectivas exposiciones de motivos, se puede colegir que están dirigidos al Estado, a regular y delimitar su poder para restringir propiedad privada en aras del bienestar general. Estas legislaciones establecen una presunción a priori de que la reserva (de acuerdo con la citada Ley Núm. 2) o la afectación (a tenor con la referida Ley Núm. 46) de una propiedad privada por *252un periodo mayor de ocho (8) años es irrazonable. Resulta ilustrativo de lo anterior el que durante los debates que precedieron la aprobación de la Ley Núm. 2, supra, se ex-presó lo siguiente:
SR. RAMOS BARROSO: Sí, señor Presidente. El único efecto de este proyecto es que el Estado no puede reservar o congelar propiedades por un término mayor de ocho años. (Enfasis suplido.) P. del S. Núm. 419, Debate del Senado, 3ra Sesión Ordinaria, 27 de marzo de 1978, pág. 11.
Una vez transcurre el término de ocho (8) años, se activa la presunción de irrazonabilidad de la reserva (a tenor con la Ley Núm. 2, supra) o de la afectación (cuando aplica la Ley Núm. 46, supra). Por lo tanto, expirado dicho plazo el titular puede requerir, en cualquier momento, a la agencia con jurisdicción que inste la acción de expropiación o que libere su predio de todo gravamen y ésta viene obligada a cumplir con la ley y ejercer una de las dos (2) opciones.
Es preciso señalar que la ausencia de una disposición legal que establezca un término máximo para que el titular de un inmueble gravado solicite al Estado la adquisición o liberación de éste, no obedece a un olvido legislativo, sino que es la consecuencia lógica del carácter fundamental del derecho al libre disfrute de la propiedad. El derecho propietario del titular no se extingue como resultado de la restricción impuesta por el Estado, simplemente se limita por un plazo razonable fijado de antemano. Una vez expira el referido plazo, el titular puede solicitar los remedios apropiados y así consolidar su derecho de propiedad.
t-H i-H
Teniendo en cuenta los pronunciamientos anterior-mente esbozados, pasaremos a disponer de las controver-*253sias ante nuestra consideración. El Tribunal de Circuito razonó que el derecho de Aner a reclamar al amparo de la Ley Núm. 2, supra, se había extinguido, pues cuando éste solicitó la adquisición del terreno o el relevo de gravamen a la Junta (en 1995), ya habían transcurrido ocho (8) años desde la derogación del referido estatuto. En consecuencia, su solicitud estaba gobernada por las disposiciones de la Ley Núm. 46, supra, vigente en ese momento.
Al aplicar la Ley Núm. 46, supra, a los hechos del caso ante nos, el foro apelativo concluyó que no hubo una “afec-tación” del predio en controversia porque de los autos no surgía que Aner hubiese solicitado autorización para utili-zarlo y que ésta haya sido denegada. Es decir, que no se le denegó todo uso productivo del inmueble. Bajo esta teoría, en el momento cuando Aner hizo su solicitud, aún no había comenzado a transcurrir el plazo de ocho (8) años y la Junta no venía obligada ni a adquirir el predio ni a libe-rarlo del gravamen.(8) No le asiste la razón. Veamos.
Constituye un principio de hermenéutica que las leyes no tendrán efecto retroactivo a menos que el legislador disponga lo contrario. En la letra de la ley o en el historial legislativo debe constar la intención de darle efecto retroactivo a un estatuto. Véanse: Art. 3 del Código Civil, 31 L.P.R.A. see. 3; Franceschini v. Ujaque Ortiz, 126 D.P.R. 540 (1990); Díaz v. Srio. de Hacienda, 114 D.P.R. 865 (1983). Hemos resuelto, además, que procede la aplicación retroactiva de una ley, aun cuando no se haya dispuesto expresamente, cuando dicha interpretación resulta la más razonable de acuerdo con el propósito legislativo. J.R.T. v. A.E.E., 133 D.P.R. 1 (1993).
De un examen tanto de la letra de la Ley Núm. 46, supra, como del historial legislativo y de su exposición de motivos, no surge que fuese la intención del legislador otor-garle efecto retroactivo a sus disposiciones. La Asamblea *254Legislativa aprobó el referido estatuto sin disponer especí-ficamente qué ocurriría con aquellas propiedades reserva-das para fines públicos antes de su vigencia. Resulta for-zoso concluir, por lo tanto, que tenía la intención de que éste aplicara prospectivamente. Si el legislador hubiese querido que la Ley Núm. 46, supra, aplicara retroactiva-mente, hubiera incluido una expresión al efecto, tal como lo hizo al aprobar la Ley Núm. 2, supra.
A.R.Pe. reservó la franja de terreno en controversia el 16 de noviembre de 1977. Posteriormente, el 29 de enero de 1979, se aprobó la Ley Núm. 2, supra. A tenor con sus disposiciones, el término de ocho (8) años que tenía el Es-tado para mantener la propiedad reservada comenzó a transcurrir a partir de la fecha de su aprobación. El refe-rido periodo expiró el 29 de enero de 1987, es decir, durante la vigencia de la Ley Núm. 2, supra, y cinco (5) meses antes de que entrara en vigor la Ley Núm. 46, supra. Según ya señaláramos, esta última es de aplicación prospectiva. Por lo tanto, resulta forzoso concluir que la legislación aplica-ble al caso ante nos es la Ley Núm. 2, supra.
El 29 de enero de 1987, fecha cuando expiró el plazo dispuesto por la Ley Núm. 2, supra, se activó la presunción de irrazonabilidad de la reserva hecha por el Estado. A partir de esa fecha Aner podía requerir a la Junta de Pla-nificación, en cualquier momento, que instara la acción de expropiación o que la relevara del gravamen y ésta venía obligada legalmente a optar por una de esas alternativas.
Resolver lo contrario tendría como consecuencia que un titular se vea privado del libre disfrute de su propiedad por un periodo de tiempo irrazonable y en ocasiones ad perpe-tuam, resultado incompatible con los propósitos expresa-dos por nuestro legislador al aprobar la Ley Núm. 2, supra. Es menester recalcar que en el momento en que Aner soli-citó a la Junta la adquisición del terreno o el relevo de la restricción, ya habían transcurrido dieciséis (16) años desde que se efectuó la reserva, esto es, ocho (8) años en *255exceso al plazo máximo razonable dispuesto por la Ley Núm. 2, supra. De otra parte, de los autos surge que el Municipio de Vega Alta ya no puede llevar a cabo el pro-yecto para el cual reservó el predio y que no tiene ningún otro uso que darle a éste.(9)
Por los fundamentos antes expuestos, se dictará senten-cia revocatoria del dictamen del Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, y se devuelve el caso a la Junta de Planificación para que resuelva a tenor con lo aquí dispuesto. (10)
El Juez Asociado Señor Rebollo López no interviene.

 El Art. 2 de la Ley Núm. 46 de 26 junio de 1987 (32 L.P.R.A. see. 2924) define los términos afectación y reserva de la forma siguiente:
“ ‘Afectación’ significa la denegación de todo uso productivo en una propiedad debido exclusivamente a que por la misma se ha propuesto trazar una vía de trans-portación pública conforme a un plan de transportación o plan vial adoptado por la Junta de Planificación, o porque los terrenos han sido destinados para uso público en un mapa de zonificación o plan de uso de terreno, o porque la Junta de Planificación ha aprobado el desarrollo de un proyecto público sobre dichos terrenos o propiedad.
“ ‘Reserva’ significa la determinación o actuación de un organismo gubernamen-tal competente mediante la cual separe terrenos privados para fines públicos.” (En-fasis suplido.)


 Aner le imputó a la Junta de Planificación haber incurrido en el error si-guiente:
“Erró la Junta de Planificación al declarar [s]in lugar la solicitud de la parte recurrente [Aner] al fundamentar su decisión en la Ley Núm. 46 del 26 de junio de 1987 y al aplicar la misma de manera retroactiva.”


 El deslizamiento ocurrió en el área conocida como Mameyes, en Ponce.


 El Art. 1 de la Ley Núm. 2 de 29 de enero de 1979 disponía lo siguiente:
“Se fija un término máximo de ocho (8) años para el período durante el cual el Estado Libre Asociado de Puerto Rico puede reservar o congelar propiedad inmueble privada para fines públicos.” 32 L.P.R.A. see. 2921 (supl. 1980).


 Véase la definición de afectación en el esc. 1.


 El Art. 3 de la Ley Núm. 2 disponía lo siguiente:
“Esta ley comenzará a regir inmediatamente después de su aprobación y en aquellos casos de propiedades reservadas o congeladas con anterioridad a su vigen-cia el periodo de ocho (8) años comenzará a contar de la vigencia en la misma.” (Énfasis suplido.) 32 L.P.R.A. sec. 2921n (supl. 1980).
Por su parte, el Art. 4 de la Ley Núm. 46 (32 L.P.R.A. see. 2926) dispone lo siguiente:
“Se establece un término de ocho (8) años contados a partir de la fecha de afectación como el período durante el cual cualesquiera terrenos de propiedad pri-vada pueden estar afectados como consecuencia de estar reservados para fines o uso público.
“Este término comenzará & contar desde la fecha en que se deniegue todo uso productivo de unos terrenos.” (Énfasis suplido.)


 El Art. 2 de la Ley Núm. 2 disponía, en lo pertinente, lo siguiente:
“Transcurrido el término fijado por el Estado o el máximo dispuesto en [esta ley] ...el dueño de dicha propiedad podrá solicitar a la agencia con jurisdicción que proceda a adquirir la propiedad dentro de un término de 90 días. Si transcurrido ese término la agencia concernida no ha adquirido la propiedad, el dueño podrá requerir de la Junta de Planificación de Puerto Rico que elimine tales restricciones, lo cual la Junta de Planificación realizará de inmediato.” (Enfasis suplido.) 32 L.P.R.A. see. 2922 (supl. 1980).
Por su parte, el Art. 5 de la Ley Núm. 46 (32 L.P.R.A. see. 2927) dispone, en lo pertinente, lo siguiente:
“Transcurrido el término establecido en el Art. 4 de esta ley, el dueño de la propiedad afectada podrá solicitar por escrito mediante correo certificado de la agen-cia a cargo de la construcción de la obra pública que dio lugar a la reserva y a la afectación de los terrenos, que adquiera la propiedad dentro de noventa (90) días siguientes, contados a partir de la fecha del recibo de la solicitud. Si transcurrido dicho término la agencia no ha adquirido la propiedad, el dueño podrá requerir a la agencia cuya acción afectó los terrenos que los libere de cualquier prohibición im-puesta en virtud de la afectación.”


 Véase el esc. 6.


 Esto surge de una carta que el Alcalde de Vega Alta le envió al licenciado Don Zabala en noviembre de 1995.


 Dada la conclusión a la que llegamos es innecesario discutir si el foro ape-lativo podía aplicar, motu proprio, la defensa de prescripción extintiva.